Citation Nr: 0210732	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  95-25 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) (2001) for service-connected right ear 
hearing loss, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from October 1970 to 
December 1973.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, which denied entitlement to a 
compensable evaluation for right ear hearing loss. 

In a May 1997 decision, the Board also denied the veteran's 
claim for entitlement to a compensable evaluation for right 
ear hearing loss.  In that decision, the Board noted that the 
issue of entitlement to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) for right ear hearing loss had not been 
addressed by the RO.  The Board also determined that 
consideration of an extraschedular rating had not been 
expressly raised by the veteran.  The Board further found 
that the record did not contain evidence of "exceptional or 
unusual" circumstances that would preclude use of the regular 
rating schedule.

In a February 1999 decision, the United States Court of 
Appeals for Veterans Claims (Court) affirmed the Board's May 
1997 decision as to the schedular noncompensable rating for 
right ear hearing loss.  However, the Court vacated that 
portion of the Board's May 1997 decision which concluded that 
the issue of entitlement to an extraschedular evaluation need 
not be addressed, and remanded the matter to the Board.  In 
April 2001, the Board remanded this claim in order that the 
RO could address the issue of entitlement to an 
extraschedular evaluation for right ear hearing loss pursuant 
to 38 C.F.R. § 3.321(b)(1).  The RO completed the requested 
action and the veteran's claim is now ready for review by the 
Board.


FINDING OF FACT

The veteran's right ear hearing loss has not resulted in 
hospitalization or in marked interference with employment.


CONCLUSION OF LAW

The criteria for entitlement to a compensable extraschedular 
rating for right ear hearing loss has not been met.  
38 C.F.R. § 3.321(b)(1) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §  5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decisions, the statement of the case (SOC), the 
supplemental statements of the case (SSOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulation regarding extraschedular 
ratings, as well as the VCAA, in a March 2002 SSOC.  The VA 
has no outstanding duty to inform.

In an August 2001 letter the veteran's attorney submitted 
additional medical evidence and stated that further evidence 
would be forthcoming.  In an October 2001 letter, the 
veteran's attorney provided additional evidence in support of 
the veteran's claim.  The attorney stated that the evidence 
submitted with that letter contained all the records 
referenced in his August 2001 letter to the RO.  Since the 
veteran has actively submitted additional evidence and has 
not alleged that there is any additional pertinent evidence 
available, the Board concludes that all reasonable efforts 
have been made by VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  The VA has satisfied its obligation to notify and 
assist the veteran in this case.  Further development and 
further expending of VA resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board granted the veteran service connection for right 
ear hearing loss in a January 1991 decision.  By rating 
action in February 1991, the RO assigned a noncompensable 
rating for right ear hearing loss effective from October 
1987.  In March 1995 the veteran submitted a claim for a 
compensable rating for right ear hearing loss.  As noted 
above, the Court upheld the Board's May 1997 denial of a 
compensable schedular rating for right ear hearing loss in 
its February 1999 decision.  Consequently, only the issue of 
whether the veteran is entitled to an increased (compensable) 
rating for right ear hearing loss on an extraschedular basis 
is currently before the Board.

A review of the record reflects that in July 1993, the 
veteran was placed on temporary decertification by his 
employer for the Department of Transportation Vehicle 
Operator Certification Card program because of an unresolved 
ongoing medical condition.  The veteran was recertified in 
August 1993 with no limitation.

At a May 1995 VA hearing evaluation, the veteran reported 
that he was in jeopardy of being put out of work and on 
disability because of his hearing impairment.

The veteran testified before the undersigned Member of the 
Board in April 1997 that he had been within 30 days of losing 
his job due to his hearing loss. (Transcript, page 5).  He 
stated that he had to pass a hearing test every year and his 
employment status could change if his hearing worsened.  
(Transcript, pages 5-6).  The veteran testified that his 
employer had changed the borderline hearing requirements so 
that he would pass the hearing test.  (Transcript, page 11).  
He also stated that his hearing loss had not impeded him from 
obtaining any other type of job or caused him to be dismissed 
from a job.  (Transcript, page 6).

The Board noted in its May 1997 decision that the average 
pure tone threshold readings, along with the speech 
recognition testing scores, demonstrated that the veteran had 
no worse than level VII hearing in the right ear on any 
comprehensive VA audiological examination performed since May 
1994, with the most recent VA audiological examination 
revealing hearing loss equating to level II in the right ear.  
It was noted that the veteran did not have service connection 
in effect for left ear hearing loss and that the veteran did 
not have total deafness in both ears.  The Board also noted 
that as the veteran had automatically been assigned level I 
hearing in the left ear, and as a right ear hearing loss had 
not been shown to be greater than level VII on any 
comprehensive VA audiological evaluation, a compensable 
schedular evaluation for right ear hearing loss was not in 
order.  See 38 C.F.R. §§ 3.383, 4.85, Diagnostic Code 6100 
(2001).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) in a March 13, 2002 SSOC.  Although the Board has 
no authority to grant an extraschedular rating in the first 
instance, it may consider whether the RO's determination with 
respect to that issue was proper.  See VAOPGCPREC 6-96; Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  The RO 
found that referral for extraschedular consideration was not 
warranted in this case.  The Board agrees.

The Board notes that while the veteran has claimed that he 
nearly lost his job due to his hearing loss, the evidence he 
submitted does not specify the disability which caused him to 
be temporarily decertified from his job.  Regardless, even if 
it is assumed that the veteran almost lost his job due to 
hearing loss, the Board notes that the veteran did not lose 
his job.  The record indicates that the veteran continues to 
be employed full time and the record does not show that the 
veteran has lost any time from work due to his service-
connected right ear hearing loss.  The Board finds that in 
this case the disability picture is not so exceptional or 
unusual so as to warrant an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's right ear 
hearing loss has resulted in any hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321(b)(1).  
While the veteran has asserted that his right ear hearing 
loss has impaired him in carrying out his current employment 
and almost resulted in his losing his current job, these 
factors are not sufficient to warrant a compensable 
evaluation.  The percentage ratings represent the average 
impairment in earning capacity resulting from the condition.  
38 C.F.R. § 4.1 (2001).  They are not adjustable based on 
specific job requirements.  A noncompensable evaluation does 
not imply that no impairment is present, just that the 
required impairment for a compensable rating is not shown.  
38 C.F.R. § 4.31 (2001).  Accordingly, the Board finds that 
even though the veteran has impaired right ear hearing it has 
not been shown that the application of the regular schedular 
standards have been rendered impractical.  The preponderance 
of the evidence is against a compensable rating on an 
extraschedular basis.


ORDER

Entitlement to a compensable extraschedular evaluation, 
pursuant to 38 C.F.R. § 3.321(b)(1) for right ear hearing 
loss, is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

